DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
 Reference character “240” has been used to designate both mouthpiece and tobacco segments.  In Figs. 3 and 4, 240 points to the mouthpiece and to the collection of tobacco segments 242.  
Reference character “280” has been used to designate both a receptacle and a plurality of receptacles.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "a heat conductive material ".  Claim 6 depends from claim 3 which recited the limitation of “a heat conductive material”.  It is unclear if this is the same heat conductive material or a new heat conductive material.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140283853 A1 (hereinafter RASOULI) and further in view of CN 204180943 U (hereinafter CHEN) foreign translation relied upon.
Regarding claim 1, RASOULI discloses a smoking article (Fig. 1, smoking article 1, Abstract), comprising: a mouthpiece (Fig. 1, mouthpiece 7), and a cigarette rod (Fig. 1, rod 2), one end of the cigarette rod being connected to the mouthpiece, the cigarette rod comprising a plurality of tobacco segments (Fig. 1, first segment 5 and second segment 6, ¶32) connected sequentially, the tobacco segment comprising a tobacco material (¶37)
RASOULI may not explicitly disclose a phase change material disposed in the tobacco material.
CHEN teaches a smoking device with a shell.  CHEN teaches that the smoking device can supply heat to permit phase change material to finish for heat storage (Abstract).  CHEN teaches that heat not burn type cigarettes can reduce harmful components that the cracking of tobacco high-temp combustion produces (page 2).  CHEN teaches that the heat accumulating 5 is reversible phase transition material changed from solid to liquid and liquid to solid (pages 2 - 3). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RASOULI to provide a phase change material disposed in the tobacco material as taught in CHEN.  A person of ordinary skill in the art would obviously use phase change materials in the tobacco material.  Doing so would allow the user to heat and cool the tobacco material for immediate use and save it for future use.  Doing so would also enable a heat not burn cigarette thereby reducing harmful components.  
Regarding claim 2, the combination of RASOULI and CHEN discloses the smoking article of claim 1 as discussed above.  The combination may not explicitly disclose wherein the phase change material is a solid-solid phase change material or a solid-liquid phase change material.
CHEN teaches that heat not burn type cigarettes can reduce harmful components that the cracking of tobacco high-temp combustion produces (page 2).  CHEN teaches that the heat accumulating 5 is reversible phase transition material changed from solid to liquid and liquid to solid (pages 2 - 3). CHEN teaches that the advantages of the reversible transition energy storage liquid phase by solid phase and solid to liquid are to avoid super-heated tobacco product (page 2, advantage 2).  This improves stability and avoids wide fluctuations in temperature.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide wherein the phase change material is a solid-solid phase change material or a solid-liquid phase change material as taught in CHEN.  A person of ordinary skill in the art would recognize the transition of phases with phase change material.  Permitting the reversible transition would avoid super-heated tobacco and avoid fluctuations in temperature.  
Regarding claim 3, the combination of RASOULI and CHEN discloses the smoking article of claim 1 as discussed above.  The combination may not explicitly disclose a receptacle accommodating the phase change material, the phase change material being a solid-liquid phase change material and located in the receptacle, and the receptacle being made of a heat conductive material having a melting point greater than or equal to 500° C.
CHEN teaches a housing 1.  The housing comprises heat accumulation parts (2) and the heat accumulating container 5. (Claim 1, Page 1).  The device has a tobacco product container 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide a receptacle accommodating the phase change material, the phase change material being a solid-liquid phase change material and located in the receptacle, and the receptacle being made of a heat conductive material having a melting point greater than or equal to 500° C as taught in CHEN.  A person of ordinary skill in the art would obviously provide a heat conductive material that could withstand the heating and potential burning of a cigarette.  CHEN teaches that the burning can be up to 600 DEG C and therefore a metal that can withstand high melting points is necessary to ensure the device does not melt or burn the user.    
Regarding claim 4, the combination of RASOULI and CHEN discloses the smoking article of claim 3 as discussed above.  The combination may not explicitly disclose wherein the receptacle is made of aluminum foil.
CHEN teaches that the heat accumulating container may comprise a heat-conducting layer 6 to strengthen the heat transfer.  This layer increase the thermal conductivity and can be made of aluminum with a thickness of 0.1-1 mm (page 3).  The layer ensures that the heat in the heating accumulating stores fully and can rapidly conduct to the tobacco product.  This is considered to be aluminum foil.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide wherein the receptacle is made of aluminum foil as taught in CHEN.  A person of ordinary skill in the art would obviously use aluminum as a thermally conductive layer or as the receptacle.  Doing so would a provide heat transfer and store the heat for the tobacco product.  Aluminum is a readily available material.      
Regarding claim 5, the combination of RASOULI and CHEN discloses the smoking article of claim 3 as discussed above.  The combination may not explicitly disclose wherein a plurality of receptacles are uniformly distributed in the tobacco material of each of the tobacco segments.
CHEN teaches a housing 1.  The housing comprises heat accumulation parts (2) and the heat accumulating container 5. (Claim 1, Page 1).  The device has a tobacco product container cavity 10 (page 3).  The device is able to withstand operating temperatures of hot type cigarettes up to 600 DEG C (page 3).  The material must be a metal or alloy that can withstand the melting points.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide a receptacle accommodating the phase change material, the phase change material being a solid-liquid phase change material and located in the receptacle, and the receptacle being made of a heat conductive material having a melting point greater than or equal to 500° C as taught in CHEN.  A person of ordinary skill in the art would obviously provide a heat conductive material that could withstand the heating and potential burning of a 
Regarding claim 6, the combination of RASOULI and CHEN discloses the smoking article of claim 3 as discussed above.  The combination may not explicitly disclose wherein the receptacle is made of a heat conductive material having a melting point greater than or equal to 500° C.
CHEN teaches a housing 1.  The housing comprises heat accumulation parts (2) and the heat accumulating container 5. (Claim 1, Page 1).  The device has a tobacco product container cavity 10 (page 3).  The device is able to withstand operating temperatures of hot type cigarettes up to 600 DEG C (page 3).  The material must be a metal or alloy that can withstand the melting points.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide wherein the receptacle is made of a heat conductive material having a melting point greater than or equal to 500° C as taught in CHEN.  A person of ordinary skill in the art would obviously provide a heat conductive material that could withstand the heating and potential burning of a cigarette.  CHEN teaches that the burning can be up to 600 DEG C and therefore a metal that can withstand high melting points is necessary to ensure the device does not melt or burn the user.
Regarding claims 7 and 8, the combination of RASOULI and CHEN discloses the smoking article of claim 1 as discussed above.  The combination may not explicitly disclose wherein the phase change material has a solid-liquid phase change temperature of 200° C. to 500° C or wherein the phase change material has a solid-liquid phase change temperature of 240° C. to 350° C
CHEN teaches that heat not burn type cigarettes can reduce harmful components that the cracking of tobacco high-temp combustion produces (page 2).  CHEN teaches that the heat accumulating 5 is reversible phase transition material changed from solid to liquid and liquid to solid (pages 2 - 3). CHEN teaches that the advantages of the reversible transition energy storage liquid phase by solid phase and solid to liquid are to avoid super-heated tobacco product (page 2, advantage 2).  This improves stability and avoids wide fluctuations in temperature.  CHEN teaches that the phase change material can be any material that solid-liquid phase change can occur under the operating temperature of hot type cigarette such as 120-600 deg C.  CHEN discloses optimal ranges, but encompasses the broad range of 120 to 600 deg C.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide wherein the phase change material has a solid-liquid phase change temperature of 200° C. to 500° C.  A person of ordinary skill in the art would recognize the transition of phases with phase change material.  A heat not burn type of phase transition would obviously include the range of a hot cigarette which CHEN teaches to be 120-600 deg. C.  
Regarding claim 9, the combination of RASOULI and CHEN discloses the smoking article of claim 1 as discussed above.  RASOULI further discloses wherein constituents of the tobacco materials in the plurality of tobacco segments are different (¶6, ¶10, ¶11, Table 1).
Regarding claim 10, the combination of RASOULI and CHEN discloses the smoking article of claim 9 as discussed above.  RASOULI further discloses wherein a proportion of a tobacco constituent contained in the tobacco material in the plurality of tobacco segments capable of producing a smoke constituent having a lower decomposition temperature gradually decreases in a direction from one end of the cigarette rod adjacent to the mouthpiece towards the other end thereof away from the mouthpiece.  RASOULI discloses that the American blend will produce less formaldehyde when it is burned than the Virginia blend.  Therefore, the blends are placed in a sequence from the distal end to produce less formaldehyde (¶35, ¶39, Table 1).  This is considered to be decomposition.  
Regarding claims 11 and 12 the combination of RASOULI and CHEN discloses the smoking article of claim 1 as discussed above.  The combination may not explicitly disclose a heat insulation layer located between two adjacent tobacco segments and the heat insulation layer is further located between the mouthpiece and the tobacco segment connected to the mouthpiece.
CHEN teaches heat insulation layers 8 placed between the accumulator and the housing.  This layer isolates heat losses and keeps the temperature of the housing at normal temperatures unlikely to scald the finger of the smoker (page 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and 
Regarding claim 13, the combination of RASOULI and CHEN discloses the smoking article of claim 1 as discussed above.  RASOULI further discloses wherein the mouthpiece is a filter (¶17).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over RASOULI and  CHEN as applied to claim 1 above and in further view of US 20070175609 A1 (hereinafter CHRIST).
Regarding claim 14, the combination of RASOULI and CHEN discloses the smoking article of claim 1 as discussed above.  The combination does not explicitly disclose wherein the phase change material is sodium nitrate.
CHRIST teaches a latent heat storage device including a vessel and a phase change material disposed within the vessel (Abstract).  CHRIST teaches that sodium nitrate is a suitable phase change material (¶26).  The sodium nitrate may be on a graphite foil fin (¶77).  The phase change material can be used to store latent heat and discharge that heat later (¶3, ¶12, ¶14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide wherein the phase change material is sodium nitrate as taught in CHRIST.  A person of ordinary skill in the art would obviously search for appropriate phase change material 
Regarding claim 15, the combination of RASOULI and CHEN discloses the smoking article of claim 1 as discussed above.  The combination does not explicitly disclose wherein the phase change material is in a form of particle or filament.
CHRIST teaches a latent heat storage device including a vessel and a phase change material disposed within the vessel (Abstract).  CHRIST teaches that that the phase change material can be in the graphite particles (¶6-¶7, ¶20).  CHRIST also teaches a plurality of corrugated sheets of graphite foil (Fig. 5).  This is considered to be a particle or filament.  CHRIST also teaches a phase change material with a plurality of sheets and capsules 45 (Fig. 6).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of RASOULI and CHEN to provide wherein the phase change material is in a form of particle or filament as taught in CHRIST.  A person of ordinary skill in the art would obviously form the phase change material as a particle of filament.  Doing so would allow for placement of several phase change locations throughout a surface and enable latent heat storage. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20080092912 A1 (hereinafter ROBINSON) and in further view of US 20140060556 A1 (hereinafter LIU) and CHEN.
Regarding claim 16 ROBINSON discloses a smoking article that may include a cigarette incorporated within an electrically powered aerosol generating device that acts as a holder for that cigarette (Abstract).  The system comprises a smoking device (Fig. 1, smoking article 10, a heating pot (Fig. 1, housing 20, ¶80), the heating pot comprising a plurality of heating elements (Fig. 1, electrical resistance heating element 70, 72, ¶84-85) connected sequentially.  ROBINSON further discloses the plurality of heating elements independently controlling temperature and heating sequentially in a direction from an insertion opening (Fig. 1, at mouth-end 15, ¶80), towards an air inlet hole (Fig. 1, air passageways or openings 32, ¶93); and a smoking article, the smoking article comprising: a mouthpiece (Fig. 1, mouth-end piece 120, ¶93), and a cigarette rod (Fig. 1, cartridge 85, ¶98, ¶99), one end of the cigarette rod being connected to the mouthpiece, the cigarette rod comprising a plurality of tobacco segments (Fig. 1, upstream segment 95 and downstream segment 98, ¶72, ¶86) connected sequentially, the tobacco segment comprising a tobacco material (¶86).  ROBINSON further discloses wherein the cigarette rod is inserted into the accommodating chamber (¶98-99).
ROBINSON may not explicitly disclose each of the heating elements being provided with a heating chamber, the heating chambers of the plurality of heating elements forming an accommodating chamber configured to accommodate a smoking article or a phase change material disposed in the tobacco material or the plurality of tobacco segments are in one-to-one correspondence with the plurality of heating elements.
LIU teaches a multi-flavored electronic cigarette with multiple atomizing chambers (Abstract).  LIU teaches that the multi-flavored cigarette may have multiple chambers to allow the user to choose flavors (¶4).  LIU discloses that the cigarette may have multiple heaters 21 to heat the multiple atomizing chambers to enable the multi-flavors (Claim 1, ¶27).  
CHEN teaches a smoking device with a shell.  CHEN teaches that the smoking device can supply heat to permit phase change material to finish for heat storage (Abstract).  CHEN teaches that heat not burn type cigarettes can reduce harmful components that the cracking of tobacco high-temp combustion produces (page 2).  CHEN teaches that the heat accumulating 5 is reversible phase transition material changed from solid to liquid and liquid to solid (pages 2 - 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ROBINSON to provide each of the heating elements being provided with a heating chamber, the heating chambers of the plurality of heating elements forming an accommodating chamber configured to accommodate a smoking article or a phase change material disposed in the tobacco material or the plurality of tobacco segments are in one-to-one correspondence with the plurality of heating elements as taught in LIU and CHEN.  A person of ordinary skill in the art would obviously use a cigarette rod with a phase change material in the device of ROBINSON.  Doing so would allow the user to heat and cool the tobacco material for immediate use and save it for future use.  Doing so would also enable a heat not burn cigarette thereby reducing harmful components.  In addition, a person of skill in the art would use multiple chambers each equipped with its own heater.  Doing so would permit the user to selectively smoke the segments which would impart different flavors to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5505214 A to COLLINS et al which discloses a smoking article is provided in which a replaceable tobacco flavor unit containing tobacco flavor material is electrically heated by a set of permanent reusable heaters (Abstract).
US 20150208729 A1 to MONSEES which discloses a vaporization device with multiple condensation chambers and heater (¶164).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747             


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747